United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3613
                                     ___________

Michael Duane Damron,                       *
                                            *
                     Appellant,             *
                                            *
        v.                                  *
                                            *
Cass County, ND; Donald Rudnick,            *
Sheriff, in his personal and official       *
capacity; Walt Willis, Captain, in his      *
personal and official capacity; John T. *
Goff, States Attorney, in his personal      *
and official capacity; Michelle Boucher, *
Sgt., in her personal and official          *
capacity; Roxanne Pettys, Sgt., in her      *   Appeal from the United States
personal and official capacity; Linda       *   District Court for the District
Skogen, Sgt., in her personal and official *    of North Dakota.
capacity; R. Hinton, Deputy, in his         *
personal and official capacity; P.          *        [UNPUBLISHED]
Harron, Deputy, in his personal and         *
official capacity; Frank Froysland,         *
Officer, in his personal and official       *
capacity; L. Quellette, Officer, in his     *
personal and official capacity; Gerald      *
Barnes, Officer, in his personal and        *
official capacity; T. C. Johnson, Officer, *
in his personal and official capacity;      *
Mike Goldade, Officer, in his personal *
and official capacity; Louis Ochoa,         *
Officer, in his personal and official       *
capacity; T. Hall, Officer, in his personal *
and official capacity; Sandra Wold,         *
Officer, in her personal and official    *
capacity; Jason Anderson, Officer, in    *
his personal and official capacity;      *
Barbara Taylor, Nurse, in her personal   *
and official capacity; E. Kopti, Dr., in *
his personal and official capacity,      *
                                         *
                     Appellees.          *
                                    ___________

                            Submitted: July 26, 1999
                                Filed: August 4, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Michael Duane Damron appeals the district court’s grant of summary judgment
for the defendants in Damron’s 42 U.S.C. § 1983 (Supp. III 1997) action. Damron’s
contention that the district court abused its discretion in denying both Damron’s motion
for reconsideration of the order staying discovery and his motion to compel discovery
is meritless. See Dulany v. Carnahan, 132 F.3d 1234, 1238-39 (8th Cir. 1997). Having
carefully reviewed the parties’ briefs and the record, we reject Damron’s remaining
arguments for the reasons set out in the magistrate judge’s thorough report and
recommendation as adopted by the district court. We affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           2–